We are all agreed that Justice POTTER has reached a correct *Page 659 
result but two of the Justices are of the opinion that some of the questions disposed of are not properly before the court and should not be decided at this time.
The case presents public questions which require immediate disposition. To postpone a decision of these questions on account of a strict adherence to technical rules of practice may seriously affect the public interests. An emergency exists requiring prompt action on the part of every department of the State government. In view of these existing conditions, strict rules of practice should be relaxed and every question involved in this controversy should be promptly decided.
I am, therefore, following the course taken by Justice POTTER.